United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 06-2294
                                  ___________

James Hill,                            *
                                       *
              Appellant,               *
                                       * Appeal from the United States
      v.                               * District Court for the Western
                                       * District of Missouri.
Dave Dormire,                          *
                                       * [UNPUBLISHED]
              Appellee.                *
                                  ___________

                            Submitted: May 24, 2007
                               Filed: May 30, 2007
                                ___________

Before SMITH, GRUENDER, and SHEPHERD, Circuit Judges.
                           ___________

PER CURIAM.

      James Hill, a Missouri inmate, appeals the district court’s1 adverse grant of
summary judgment in his 42 U.S.C. § 1983 action against Dave Dormire, former
superintendent at Missouri State Penitentiary (MSP). We grant Hill leave to proceed
in forma pauperis on appeal.



      1
       The Honorable Nanette K. Laughrey, United States District Judge for the
Western District of Missouri, adopting the report and recommendations of the
Honorable William A. Knox, United States Magistrate Judge for the Western District
of Missouri.
       Hill alleged that he had been exposed to a number of dangerous environmental
conditions at MSP which had caused skin problems, stomach pain, nausea, diarrhea
and vomiting. Having carefully reviewed the record, we agree with the district court
that Hill offered no evidence that any medical problem he suffered was attributable
to the alleged conditions and no evidence that Dormire was deliberately indifferent to
a substantial risk of serious harm to him or other inmates. See Choate v. Lockhart, 7
F.3d 1370, 1373-74 (8th Cir. 1993) (to establish Eighth Amendment violation,
prisoner must show that alleged condition was objectively sufficiently serious and that
prison officials’ actions subjectively demonstrated deliberate indifference to prisoner’s
health or safety). Accordingly, we affirm. See 8th Cir. R. 47B.
                          ______________________________




                                          -2-